DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election of a) the panel of markers insulin, pro-insulin and C-peptide, b) cardiovascular disease, with the cardiovascular marker panel of C-reactive protein, BNP, lipoprotein(a), total cholesterol, LDL, HDL, Triglycerides, and Non-HDL cholesterol, and c) drug therapy, in the reply filed on 01/07/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4, 8, 10, 14, 18 and 20-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/07/2022.

Priority
The present application, filed 07/31/2019, claims benefit under 35 U.S.C. 119(e) to provisional application Nos. 62/801,500, filed 02/05/2019 and 62/713,064, filed 08/01/2018.

Information Disclosure Statement
The information disclosure statement (IDS) filed 10/31/2019 and 02/09/2020 have been considered, initialed and are attached hereto.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-7, 9, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 at lines 12-13 recites “analysis of the serum concentration of the at least one biomarker for insulin resistance”, however, claim 1 as amended recites at line 9 “determining a serum concentration of a set of biomarkers for insulin resistance comprising insulin, proinsulin, and C-peptide”. The language “the at least one biomarker” at lines 12-13 is indefinite because it contradicts the earlier recitation requiring “a set of biomarkers”. The claim language raises question as to whether the panel of markers is necessarily analyzed or if only at least one is to be analyzed. 
Claim 2 recites “the concentration of at least one of insulin or proinsulin in the serum sample are analyzed to determine…”; see as above, the independent claim as amended recites that the set of biomarkers is required. As such, the present claim language is indefinite because it is unclear whether this contradicts analysis of the panel (it is unclear if analysis of the panel is required, or only insulin and proinsulin).
Claim 3 recites “the concentrations of at least one of insulin, C-peptide and proinsulin in the serum sample are analyzed to determine…”; see as above, the independent claim as amended recites that the set of biomarkers is required. As such, the present claim language is indefinite because it is unclear whether this contradicts analysis of the panel (it is unclear if analysis of the panel is required, or only at least one of insulin, C-peptide and proinsulin).
Claim 9 recites the limitation "wherein the biomarkers for cardiovascular disease comprise at least one of C-reactive protein, BNP, lipoprotein(a), total cholesterol, LDL, HDL, triglycerides or non-HDL cholesterol" in lines 2-4. Claim 9 depends from claim 7 which previously only recites “biomarkers further comprise indicators of diseases associated with insulin resistance”, not “biomarkers for cardiovascular disease”.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 9 and 19 recite a Markush grouping, a Markush grouping is required to be a closed group of alternatives, i.e., the selection is to made from a group “consisting of” the alternative members (rather than “comprising” or “including”) (see MPEP 2173.05(h)). In the present case the group of alternatives is recited with the open language “comprises at least one of…”, as such the claim is indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-3, 5-7, 9, 11-13, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas and to laws of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently revised the MPEP with regard to § 101 (see the MPEP at 2106). Regarding the MPEP at 2106, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See MPEP 2106.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
Claim 1 recites “determining a serum concentration of a set of biomarkers for insulin resistance comprising insulin, proinsulin, and C-peptide… performing an analysis…to determine if the mammalian subject is insulin resistant, wherein the analysis includes comparing the determined concentration of the at least one biomarker in the serum sample to insulin resistance-positive and insulin resistance-negative reference concentrations”. 
The natural relationship to which the claims are directed (i.e., the relation between insulin, proinsulin, and C-peptide and insulin resistance) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where the level of metabolite was indicative of a need to increase or decrease the dosage of the drug. See Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring levels of serum insulin, proinsulin and c-peptide and the presence of insulin-resistance. The correlation between this panel of serum biomarkers and disease is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis for eligibility. 
Further, the “comparing” step, namely “comparing the determined concentration of the at least one biomarker in the serum sample to insulin resistance-positive and insulin resistance-negative reference concentrations” also expresses a natural law as above (the naturally occurring relationship between the set of biomarkers as claimed and insulin resistance). 
See also the comparing step (comparing to the determined concentration of the at least one biomarker in the serum sample to insulin resistance-positive and insulin resistance-negative reference concentrations) is also categorized as abstract ideas, namely mental processes/concepts performed in the human mind (such as a doctor/practitioner simply thinking about the measured level of the set of biomarkers in relation to a cutoff value and Gondong an evaluation, judgement or opinion). The claims, under their broadest reasonable interpretation, cover performance of the step solely within the human mind, or by a human using pen and paper. Comparing information regarding a sample to a control or target data (in this case compared to concentration of the at least one biomarker in the serum sample to insulin resistance-positive and insulin resistance-negative reference concentrations) represents abstract ideas.
Similar concepts involving comparing information regarding a sample or test subject to a control or target data have been held to be an "abstract mental process", as in University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 113 USPQ2d 1241 (Fed. Cir. 2014) which involved "comparing BRCA sequences and determining the existence of alterations", the collecting and comparing of known information in Classen, the comparing information regarding a sample or test subject to a control or target data in Ambry and Myriad CAFC, as well as Mayo. 
The additional limitations that the recited reference values are “insulin resistance-positive and insulin resistance-negative reference concentrations” are limitations that merely narrow the abstract idea, and do not make the comparison step less abstract and is not sufficient to provide eligibility on its own.
Regarding claim 11, claim 11 similarly recites “determining a serum concentration of at least on biomarker for insulin resistance from a group of markers consisting of insulin, proinsulin, c-peptide, glucose, and hemoglobin A1c” (thereby encompassing Applicant’s elected panel of biomarkers, insulin, proinsulin, c-peptide), and recites “performing an analysis”, namely comparing the determined concentrations as indicated in detail previously above. As such, claim 11 recites the same judicial exceptions as indicated above (see the analyses regarding claim 1, as the same reasoning applies presently).
Step 2A, Prong 2
The above discussed steps (of “determining” and “comparing”, as at claims 1 and 11) are insufficient themselves to integrate into a practical application (they are the judicial exceptions themselves, not practical applications thereof).
The claims also recite “administering an amount of glucose to the mammalian subject capable of producing a first phase insulin response to glucose”, “obtaining a blood sample from the mammalian subject at the end of the first phase insulin response to glucose” (claim 1), and “isolating a serum sample from the blood sample” (claim 1 and 11). However, such steps of providing administering glucose, obtaining a blood sample, isolating serum and measuring panel of biomarkers therein are insufficient to integrate the judicial exception(s) because the purpose of these steps is merely to obtain data. These steps do not go beyond insignificant presolution activity, i.e., a mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). Furthermore, the steps of determining the concentration of the biomarkers are recited at a high level of generality and are not tied, for example, to any particular machine or apparatus. 
	Claim 1 does further recite a step of “administering a treatment to the mammalian subject if the mammalian subject is determined to be insulin resistant, wherein the treatment comprises drug therapy, wherein the drug therapy is an effective amount of at least one of an insulin, a metformin, a thizolidinedione, or a sulfonylurea”; however the treatment step is conditional, see claim 1 “administering…if the mammalian subject is determined to be insulin resistant” (if is conditional, the claim encompasses the alternative conclusion, and administering no treatment, so no practical application i.e., doing nothing, taking no action).
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
The additional elements of the claims, including the steps of administering glucose, obtaining the blood sample, and isolating the serum, do not add significantly more to the judicial exception(s). The step of determining the concentration of the panel of biomarkers is recited at a high level of generality and is not limited, for example, to any specific testing technique/reagent.
The specification indicates assay methods for detection of the panel of biomarkers were well known in the art at the time, see for example the specification at para [0039], the panel of markers analyzed by chemiluminescent immunoassay on a Centaur/Centaur XP immunoassay platform. 
Further, evidence that determination of this particularly recited panel (as Applicant’s elected species) fails to go beyond what was well known, routine and conventional in the assay art at the time is also Larsen et al., Interleukin-1-Receptor Antagonist in Type 2 Diabetes Mellitus, The New England Journal of Medicine, 356(15), (2007), p. 1517-1526, Larsen teaching detection of a panel comprising these same markers (insulin, proinsulin and c-peptide, see Larsen cited in detail below under 35 U.S.C. 103). See also WO2009140562, page 116, also similarly disclosing two hour oral glucose tolerance testing (OGTT) comprising measurement of proinsulin, insulin and c-peptide as claimed. Horwitz et al., Proinsulin, insulin, and C-peptide Concentrations in Human Portal and Peripheral Blood, The Journal of Clinical Investigation, 55, (1975), p. 1278-1283, Horwitz teach administration of glucose, followed by measurement of proinsulin, insulin and c-peptide (page 1279, col. 2).
Additionally, see Stern et al., Identification of Individuals with Insulin Resistance Using Routine Clinical Measurements, Diabetes, 54, (2005), p. 333-339 (IDS entered 02/09/2020), it was similarly routine and conventional in the assay art at the time to include biomarkers of cardiovascular disease (e.g., HDL, LDL, cholesterol), when measuring markers of insulin resistance (see Stern cited in detail below). 
In view of the above evidence, the determination of the panel of markers as claimed does not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or transformation of a particular article, int this step that distinguishes it from well-understood, routine and conventional data gathering activity engaged in by scientists prior to Applicant’s invention, ad at the time the application was filed. MPEP 2106.05(g).
As discussed above, while claim 1 does further recite treating (administering a treatment), this step is not clearly integrated into a practical application of the judicial exception for the reasons as discussed previously above (recited as conditional, under broadest reasonable interpretation the claims also encompass taking no action). 
The additional claim elements, alone or in combination, fails to amount to significantly more than the judicial exceptions themselves. The additionally recited elements (including those at the dependent claims) fail to either integrate the judicial exceptions into a practical application (fail to apply, rely on or use the judicial exception in a manner that imposes meaningful limit on the judicial exception) or amount to significantly more by going beyond that which was well-known, routine and conventional in the assay art at the time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al., Interleukin-1-Receptor Antagonist in Type 2 Diabetes Mellitus, The New England Journal of Medicine, 356(15), (2007), p. 1517-1526 in view of Desai et al., Utilization of Positive and Negative Controls to Examine Comorbid Association in Observational Database Studies, Med. Care, 55(3), (2017), p. 244-251 and Stern et al., Identification of Individuals with Insulin Resistance Using Routine Clinical Measurements, Diabetes, 54, (2005), p. 333-339 (IDS entered 02/09/2020).
	Larsen et al. teach an example of an oral glucose tolerance test (a test for insulin resistance), comprising administering glucose to a subject (orally to a human subject, i.e., a subject capable of producing a first phase insulin response to glucose, as claimed), and measuring concentration in an obtained blood sample (serum isolated from the blood after administration) of serum insulin proinsulin and c-peptide (page 1519, col. 1, para 2 to col. 2, measured during test).
	Larsen teach comparing a baseline level measured in the subject.
	Larsen fails to teach their analysis comprising comparing to insulin resistance-positive and insulin resistance negative reference concentrations (claim 1).
	Desai et al. teach positive and negative controls as a way to account for systematic bias, heterogeneity and uncertainty (see abstract, page 245, end of col. 1 to col. 2). 
	Stern et al. teach insulin resistance is a treatable precursor of diabetes and potentially of cardiovascular disease (abstract). Stern teach identification of insulin resistance based on comparison to control data (page 335, col. 1, para 2, and Fig. 2), further teach the availability of pharmaceutical drug therapy treatments that may be administered to those indicated to have insulin resistance to potentially reduce risk of diabetes and cardiovascular diseases, such as metformin or thiazolidinediones (page 333, col. 2, para 3, page 339, col. 1, para 2). 
	It would have been prim facie obvious to one having ordinary skill in the art at the time the claimed invention was effectively filed to have modified Larsen et al. in order to compare the measured results against both positive and negative control reference data (i.e., insulin-resistant positive and negative reference concentrations) in order to account for all possible uncertainty in validating their results (Desai); the modification would be considered an obvious matter of using a known technique to improve the methods since the use of both types of control data are recognized in the art as accounting for bias and uncertainty. As such, one would further have a reasonable expectation of success, since accounting for bias and uncertainty would be considered a benefit (improvement).
	It would have been further obvious to further include a step of administering treatment to those considered to have insulin resistance in order to reduce the subject’s risk of diabetes or cardiovascular disease (Stern). One having ordinary skill would have a reasonable expectation of success because Stern teach there are drug therapies known and available for this purpose. 
	Regarding claim 2, see the detailed analysis above, addressing both insulin and proinsulin, administering a treatment that is drug therapy. Regarding the limitation “are analyzed to determine binding of insulin to target tissues in the mammalian subject”, it is the case that the analysis to determine insulin resistance is a measure of binding of insulin to target tissue in the mammalian subject, since insulin resistance is characterized by the reduced response of target tissue to insulin (see as also stated in the background at the specification para [0003]). The combination of the cited art teaching the same analysis as claimed, is therefore necessarily also teaching a determination regarding binding of insulin to target tissue.
	Regarding claim 3, similarly as above at claim 2, see the combination of the cited art in detail above is teaching concentrations of insulin, C-peptide and proinsulin in serum to determine insulin resistance. The analysis, following administration of insulin, is necessarily a determination of the pancreatic β-cell production of insulin in the mammalian subject. Further the therapy taught by the combination of the cited art is metformin or thiazolidinediones. The combination of the cited art as detail above addresses the claim.
	Regarding claim 6, see Larsen page 1519, col. 1, para 2 teaching the subjects fasted 8-9 hours before the test. 
Regarding claims 7 and 9, see as indicated above, the combination of the cited art also correlates the result with risk of cardiovascular disease. Further, see Stern et al., in addition to detection of markers for glucose tolerance such as insulin, Stern also teach detection of markers such as total cholesterol, LDL, HDL as predictor variables (abstract and page 334, col. 1, para 4). Stern teach (abstract) insulin resistance as a treatable precursor to diabetes and potentially of cardiovascular disease (abstract), applying treatment to reduce the risk of both (page 333, end of col. 1, page 339 last paragraph). It would have been further obvious to have modified the method in order to also detect at least one of cholesterol, LDL and HDL as in Stern in order to further identify those with insulin resistance who are also at risk of cardiovascular disease (Stern). One having ordinary skill in the art would have a reasonable expectation of success because Stern teach these as inclusive predictive variables.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. in view of Desai and Stern et al., as applied to claim  above, and further in view of Gondo et al., JP 2005318892A (English Machine Translation obtained via PE2E Search, see attached).
Larsen et al. and the cited art teach a method substantially as claimed, Larsen teach measuring biomarkers during the OGTT (oral glucose tolerance test).
However, Larsen fails to teach collecting the sample 15 minutes during the test at 15 min after administration of the glucose (claim 5).
Gondo et al. teach an example performing an OGTT; Gondo teach taking samples at 0, 15, 30, 60 and 120 minutes after administration of the glucose to monitor tolerance (see page 8, third paragraph of the English translation). 
It would have been prima facie obvious when sampling during OGTT as in Larsen et al., to sample at the increments as indicated in Gondo, including 15 minutes, as an obvious matter of applying a known technique to a known method. In particular, the prior art recognized the base technique of performing OGTT, as in Larsen and also Gondo, both teaching samples obtained during testing time; further the prior art contained the known technique of Gondo, sampling at 0, 15, 30, 60 and 120 minutes after administration of the glucose. One having ordinary skill in the art would have recognized by sampling at the increments indicated in Gondo that one would obtain a measure of glucose tolerance during the test, the modification thereby yielding a predictable result. One having ordinary skill would have a reasonable expectation of success implementing the modification because Larsen teaches sampling during the test but fails to specify exactly at what times during the test.

Claims 11-13, 15-17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al. in view of Desai et al., Stern et al. and Gondo et al.
Regarding claim 11, claim 11 recites the same active method steps as claim 1 above. Claim 11 recites “isolating” the sample at the end of the first phase insulin response to glucose”, performing the analysis as claimed. Para [0013] of the originally filed specification identifies the first phase insulin response as rapid release of insulin that is triggered in response to increased blood glucose levels. Para [0019] of the specification indicates the time course of the first phase insulin response to glucose may differ between mammalian species, population and individuals. Therefore, the time that a blood sample is obtained after first phase insulin response has ended may vary. In some embodiments, the blood sample may be obtained from 5 minutes to 20 minutes after administration of glucose. In an embodiment, the blood sample may be obtained 15 minutes after administration of glucose. 
Larsen et al. teach a method substantially as claimed, see as indicated previously above measuring the panel of claimed markers in serum from a mammalian subject administered with an amount of glucose (namely during OGTT). 
Larsen fails to specifically teach the sample obtained “at the end of the first phase insuling response to glucose” and fails to teach comparing to insulin resistance-positive and insulin resistance negative reference concentrations (claim 11).
Desai is as cited in detail previously above, teaching the benefits of relying on positive and negative control samples (see as detailed previously above).
Stern et al. is also as cited in detail previously above, namely teaching insulin resistance is a treatable precursor of diabetes and potentially of cardiovascular disease (abstract). Stern teach identification of insulin resistance based on comparison to control data (page 335, col. 1, para 2, and Fig. 2), further teach the availability of pharmaceutical drug therapy treatments that may be administered to those indicated to have insulin resistance to potentially reduce risk of diabetes and cardiovascular diseases, such as metformin or thiazolidinediones (page 333, col. 2, para 3, page 339, col. 1, para 2).
	Gondo teach an example performing OGTT on a subject, obtaining samples for measurement at 0, 15, 30, 60 and 120 minutes after administration of the glucose to monitor tolerance (see page 8, third paragraph of the English translation). 
	It would have been obvious to have modified Larsen et al. with the teachings of Desai and Stern for the reasons as indicated previously above (see detailed analyses above, as the same reasoning also applies presently).
	It would have been further obvious to have obtained samples at least 15 minutes from administration as indicated in Gondo for the reasons as discussed previously above (see the same reasoning as applied previously, claim 5, similarly applies presently). Further 15 minutes is the time considered to be at the end of the first phase insulin response to glucose (see as defined by Applicant’s originally filed specification).
Regarding claim 12, see the detailed analyses above (applied at claim 2) as the same analysis applies presently, the combination of the cited art does address the claim.
Regarding claim 13, see the detailed analyses above (applied at claim 3) as the same analysis applied presently, the combination of the cited art does address the claim. 
Regarding claim 15, see the combination of the cited art as detailed above serum sample obtained at least 15 after administration.
Regarding claim 16, see Larsen page 1519, col. 1, para 2 teaching the subjects fasted 8-9 hours before the test.
Regarding claims 17 and 19, see as indicated above, the combination of the cited art also correlates the result with risk of cardiovascular disease. Further, see Stern et al., in addition to detection of markers for glucose tolerance such as insulin, Stern also teach detection of markers such as total cholesterol, LDL, HDL as predictor variables (abstract and page 334, col. 1, para 4). Stern teach (abstract) insulin resistance as a treatable precursor to diabetes and potentially of cardiovascular disease (abstract), applying treatment to reduce the risk of both (page 333, end of col. 1, page 339 last paragraph). It would have been further obvious to have modified the method in order to also detect at least one of cholesterol, LDL and HDL as in Stern in order to further identify those with insulin resistance who are also at risk of cardiovascular disease (Stern). One having ordinary skill in the art would have a reasonable expectation of success because Stern teach their as inclusive predictive variables.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001. The examiner can normally be reached M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641